NUMBER 13-14-00343-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


BELDON ROOFING COMPANY,                                                     Appellant,

                                           v.

SUNCHASE IV HOMEOWNERS’
ASSOCIATION, INC.,                                                           Appellee.


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                                      ORDER
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

      This cause is before the Court on Sunchase IV Homeowners Association, Inc.’s

motion to dismiss for lack of jurisdiction and Beldon Roofing Company’s motion to stay

an arbitration set for August 11, 2014 before the Honorable Robert Garza. The Court

having fully considered the motions, the responses thereto, and the applicable law, is of
the opinion that Sunchase’s motion to dismiss should be denied and that Beldon’s motion

to stay should be granted. Accordingly, Sunchase’s motion to dismiss is hereby DENIED

and Beldon’s motion to stay is hereby GRANTED. The district court is ordered to stay

all proceedings, including the arbitration set for August 11, 2014, pending further order of

this Court or final disposition of this appeal.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed the
30th day of July, 2014.




                                                  2